DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2. 	The new drawings dated 27 October 2021 are not approved.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  The drawing sheets submitted did not have “Replacement Sheet” labeled in the top margin. The drawings stand objected to because figures 10-11 are photos and photos are not to be used if drawings are able to be used.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Claim Objections

3. 	The changes to the claims are agreed with and the previous objections are removed.  Claim 10 is objected to because of the following informalities:  
 	a. 	In claim 10 lines 10-11 there are too many of the word “and” side by side.   
		Appropriate correction is required.

Claim Rejections - 35 USC § 102

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Choi (5,306,010).
 	Choi discloses a rotational assistive device, comprising: a first end portion in the form of the top portion of tube 11a configured for operable connection with a user (19) via a handle (12) disposed at the first end portion (Figs. 1-4); a second end portion in the form of the bottom portion of tube 11b configured for operable connection with an implement (11c, 13) utilized via a swinging motion; and a main body portion in the form of the bottom portion of tube 11a and the top portion of tube 11b extending between the first end portion in the form of the top portion of tube 11a and the second end portion in the form of the bottom portion of 11b, the main body portion including a plurality of telescoping leg portions in the form of the bottom portion of tube 11a and the top portion of tube 11b, such that when the implement and rotational assistive device are swung, the main body portion moves between a closed position having a closed length (Fig. 1) and an extended position (Fig. 2) having an extended length greater than the closed length (Fig. 5).

6. 	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Renaud (6,283,522).
 	Renaud discloses a rotational assistive device (Fig. 1), comprising: a first end portion configured for operable connection with a user via a handle (17) disposed at the first end portion (Fig. 1); a second end portion (28) configured for operable connection with an implement in the form of a shovel (Figs. 2, 1) utilized via a swinging motion (Fig. 2); and a main body portion (12, 13) extending between the first end portion and the .

Claim Rejections - 35 USC § 103

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (5,306,010) in view of Hogan (5,308,062). 
	Choi discloses a club shaft composed of three tubes 11a, 11b, and 11c each being about 1/3 the total length of the shaft in the extended position (Fig. 2).  
	Choi lacks the closed length is between about 40 centimeters and 60 centimeters, and the extended length is between about 80 centimeters and 100 centimeters.
.    

Allowable Subject Matter

9. 	Claims 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments

11. 	Applicant’s arguments with respect to the claims have been considered but are moot because due to the new ground of rejection. 

12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406. The examiner can normally be reached Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SLB/ 10 November 2021		/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711